UNITED STATES DISTRICT COURT FOR THE

 

 

_ SOUTHERN DISTRICT OF NEW YORK crew poo
MICHAEL LOGAN,
Movant,
Vv. 1:21-mc-00352-PKC
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,
Respondent.

 

 

NOTICE OF MOTION, AND MEMORANDUM OF LAW IN SUPPORT, TO
FILE FORMAL ORDER OF SECURITIES AND EXCHANGE
COMMISSION UNDER SEAL

On May 5, 2021, this Court issued the following Order:

The SEC is directed to submit to the Court for in camera review a
copy of the “Order Directing Private Investigation and Designating
Officers to Take Testimony” in In the Matter of New York Alaska
E'TF Management LLC (HO-13680) within seven days.

 

Docket #5 at 1. The SEC refers to the above-referenced administrative order as the
“Formal Order.”

To file a document under seal (or, more restrictively, for in camera review),
via PACER, a party must file a motion to file under seal, via PACER, and then file
the document that the party is seeking to file under seal (or, more restrictively, for
in camera review). See ECF Rules and Instructions, Section 6, February 3, 2020;
Individual Practices of Judge Castel Rule 5, February 3, 2020. Consequently, the
SEC is filing this motion to file under seal.

 
The SEC also seeks to inform the Court that Michael Logan and his counsel
are entitled to view the Formal Order. The customer notification that the SEC sent
to Logan, pursuant to the Right to Financial Privacy Act, states that “[y]ou may
arrange to review a copy of the formal order, if you have not already done so, by
contacting me.” See Docket #1-2 at 1. The SEC, however, still seeks to keep the
Formal Order under seal because it contains information about its non-public
investigation that is not available to the public. Accordingly, the SEC will set the
viewing option when it submits the Formal Order under seal for opposing counsel
to be able to review the Formal Order.

Respectfully submitted,

/s/ Kevin D. Solonsky
KEVIN D. SOLONSKY

Securities and Exchange Commission
100 F Street, N.E.

Washington, D.C. 20549-9612

Tel.: (202) 551-5014

Fax: (202) 772-9263

Dated: May 11, 2021 solonskykd@sec.gov

 
